[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                           JULY 28, 2010
                             No. 09-16498                   JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 09-00364-CV-IPJ

BYRON I. WILSON,


                                                           Plaintiff-Appellant,

                                  versus

BELLSOUTH TELECOMMUNICATIONS INC.,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (July 28, 2010)


Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Byron Wilson, proceeding pro se, appeals the district court’s grant of

BellSouth Telecommunications, Inc.’s (BST) motion for summary judgment as to

his complaint alleging racial discrimination and retaliation under Title VII and 42

U.S.C. § 1981. Wilson asserts he established prima facie cases of both race

discrimination and retaliation, and the district court erred in concluding otherwise.

After review,1 we affirm the district court’s grant of summary judgment to BST.

       Wilson relies on circumstantial evidence to support his complaints of

discrimination and retaliation, and we will assume, without deciding, that Wilson

established prima facie cases of race discrimination and retaliation. After a plaintiff

establishes a prima facie case, the employer must proffer a legitimate,

nondiscriminatory and non-retaliatory reason for the adverse employment action.

Holifield v. Reno, 115 F.3d 1555, 1566 (11th Cir. 1997). Id. at 1566. If the

employer offers legitimate reasons for the employment action, the plaintiff must

then demonstrate the employer’s proffered explanation is pretext for discrimination

or retaliation. Id. “The plaintiff must meet the reason proffered head on and rebut

it.” Crawford v. City of Fairburn, 482 F.3d 1305, 1308 (11th Cir. 2007).




       1
        We review the district court’s ruling on summary judgment de novo. Rojas v. Florida,
285 F.3d 1339, 1341 (11th Cir. 2002). “When deciding whether summary judgment is
appropriate, all evidence and reasonable factual inferences drawn therefrom are reviewed in a
light most favorable to the non-moving party.” Id. at 1341-42 (quotations omitted).

                                               2
      BST satisfied its burden in offering legitimate, non-discriminatory reasons

for terminating Wilson, specifically his continued failure to follow established work

procedures, taking unauthorized overtime, and missing customer due dates. Wilson

has not rebutted these reasons head on. Instead, he merely alleges these reasons

were “pretextual.” These conclusory allegations of pretext are insufficient for

Wilson to meet his burden. See Young v. Gen. Foods Corp., 840 F.2d 825, 830

(11th Cir. 1988) (holding that conclusory allegations, without more, are insufficient

to raise an inference of pretext). Accordingly, we affirm the district court’s grant of

summary judgment to BST.

      AFFIRMED.




                                           3